Per Curiam.
It is unnecessary to depend on Bell v. Andrews or Ewing v. Tees, for a consequence so plain as that an action may be maintained on an unexecuted parol contract for the purchase and sale of land. We have not re-enacted the fourth section of the 29 Ch. 2, c. 3, which forbids it; and the provisions of the three first sections, condensed by our statute into one, merely operate upon the estate. We might as well doubt whether an action could be maintained on a parol contract of marriage. Should the jury attempt to enforce the contract by damages given as a penalty, it would be the duty of the court to prevent it, as in Irvine v. Bull, 4 Watts 287, where it appeared by the declaration that the contract had been in part executed. Here the action is in disaffirmance of the contract, and there is no doubt it can be sustained.
Judgment affirmed.